Citation Nr: 0835660	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial increased evaluation for 
post-traumatic stress disorder (PTSD) currently rated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1965 
to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action in 
which the Department of Veterans Affairs Regional Office (RO) 
in New Orleans, Louisiana granted service connection for PTSD 
and assigned a 30 percent evaluation (effective June 16, 
2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At an August 2004 VA examination, the veteran related the 
problems he had at his job before retirement but did not 
mention any current job issues.  The examiner diagnosed the 
veteran with chronic PTSD and NOS depressive disorder.  The 
examiner assigned a global assessment of functioning score 
(GAF) of 58.  

After the August 2004 VA examination, VA medical records from 
June and August 2005 show that the veteran struggled at a job 
at a large retail store.  In a statement attached to his 
January 2006 substantive appeal the veteran related his 
continuing difficulties at the retail store.  Finally, in 
December 2006 correspondence to his United States Senator, 
the veteran stated he had to leave his job at the retail 
store because of "nerve problems" and was recently awarded 
Social Security benefits.

VA's General Counsel has indicated that, when a veteran 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95.  See also Snuffer 
v. Gober, 10 Vet. App. 400, 402-403 (1997) & Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  The Board finds the 
veteran has claimed an increase in severity of his 
service-connected PTSD.  An additional VA examination is 
necessary to determine the current nature and extent of the 
veteran's disability.  

As the veteran mentioned in a December 2006 letter, he is 
receiving disability benefits from the Social Security 
Administration (SSA).  SSA should be contacted in order to 
associate any and all disability records with his claims 
file.  

Accordingly, the case is REMANDED for the following action:  

1.  Ensure that all medical evidence 
reflecting treatment for PTSD dated from 
January 2006 to present from the VA 
Medical Center in New Orleans, Louisiana 
is obtained and associated with the claims 
folder.  

2.  Contact the SSA and request copies of 
all adjudications regarding the veteran 
and accompanying medical records relied 
upon in those determinations.  

3.  Schedule the veteran for a VA PTSD 
examination in order to ascertain the 
current extent of the disability.  Prior 
to the examination, the VA examiner is 
requested to review the claims folder.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner in conjunction with the 
examination.  

The examiner is requested to:  (a) 
Determine all current manifestations 
associated with the veteran's service 
connected PTSD and to comment on their 
severity; and (b) specifically address the 
degree of social and occupational 
impairment caused by the veteran's PTSD.  
A current Global Assessment of Functioning 
(GAF) scale score should be provided.  

4.  Readjudicate the claim de novo, taking 
into consideration all evidence of record.  
If the decision remains in any way adverse 
to the veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).  


